DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 13-17, 19, and 21 are objected to because of the following informalities:  Claim 13 recites “a processing circuit” on lines 3 and 17.  It is not clear if there is a single processing circuit or two separate processing circuits.  Dependent claims 14-17, 19, and 21 recite “the processing circuit”, but it is not clear which “processing circuit” in claim 13 is referred to.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 13-17, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schneider et al. (“Augmented Reality based on Edge Computing using the example of Remote Live Support”, 2017 IEEE International Conference on Industrial Technology (ICIT), Published in 2017, https://www.dfki.de/fileadmin/user_upload/import/8932_Augmented_Reality_based_on_Edge_Computing.pdf, hereinafter “Schneider”).

Claims 1, 13, and 22:
Schneider discloses a portable electronic device (“client device”) that is configured to provide an augmented reality display to a user in an environment (Section III-A, Lines 7-8; The client device can be any mobile device having an integrated camera), the portable electronic device comprising: 
a processing circuit (See citation above.  A mobile device has a processing circuit) configured to: 
determine whether there are any other electronic devices (“edge server”) configured to analyze the environment for augmented reality display purposes that are near to the portable electronic device (Section I, Lines 23-27; Real-time offloading of AR computations to a high-performance server using Edge Computing in a wireless network.  Edge Computing is an upcoming technology which brings computational resources and service closer to the end-user); and 
when it is determined that there is another electronic device configured to analyze the environment for augmented reality display purposes that is near to the portable electronic device: 
determine whether to use data relating to the analysis of the environment for augmented reality display purposes from the another electronic device when the portable electronic device is providing an augmented reality display to a user (Section III-A, Lines 19-21; The operator’s mobile AR device camera grabs frames at a configured frame rate and sends them together with some IMU data to the edge server) (Section III-A, Lines 4-7; The edge server has the task to bring the AR experience to the user an therefore to run the computationally challenging AR algorithms); and 
when it is determined to use data relating to the analysis of the environment for augmented reality display purposes from the another electronic device, receive data relating to the analysis of the environment for augmented reality display purposes from the another electronic device (Section III-C, Lines 52-54; The rendered image is then transmitted back to the end user); and 
a processing circuit configured to provide an augmented reality display to a user of the portable electronic device using the data relating to the analysis of the environment for augmented reality display purposes received from the another electronic device (Section III-C, Lines 52-54; The rendered image is then transmitted back to the end user to be overlaid on the live view).

The method of claim 1 is implemented by the portable device of claim 13 and is therefore rejected with the same rationale.

Regarding the “non-transitory computer readable medium” of claim 22, Schneider discloses that the client device can be any mobile device running an operating system and possessing an integrated camera and an IMU (Section III-B, Lines 1-3).

Claim 2:
Schneider further discloses wherein the another electronic device that the portable electronic device receives data relating to the analysis of the environment from is a device that is fixed in the environment (Section I, Lines 23-28; Real-time offloading of AR computations to a high-performance server using Edge Computing in a wireless network.  Edge Computing is an upcoming technology which brings computational resources and service closer to the end-user.  The main advantage over Cloud Computing is the reduced latency, so that real-time applications are facilitated).

Claims 3 and 14:
Schneider further discloses wherein the processing circuit is configured to: 
determine that there is another electronic device configured to analyze the environment for augmented reality display purposes that is near to the portable electronic device when the portable electronic device determines that it can communicate with the another electronic device using a particular wireless communication protocol (Section I, Lines 23-25; Real-time offloading of AR computations to a high-performance server using Edge Computing in a wireless network) (Section V, Lines 14-19; Higher bit rates and smaller latencies could be achieved by the use of proWiLAN).

Claims 4 and 15:
Schneider further discloses wherein the processing circuit is configured to: 
determine whether to use data relating to the analysis of the environment from the another electronic device to the portable electronic device based on one or more of: 
the device’s location in the environment (Section I, Lines 23-27; Real-time offloading of AR computations to a high-performance server using Edge Computing in a wireless network.  Edge Computing is an upcoming technology which brings computational resources and service closer to the end-user); 
the device’s field of view in the environment; 
whether the another electronic device already has data relating to the analysis of the environment that it can share; and 
a measure of the trustworthiness of any analysis performed by the another electronic device. 

Claims 5 and 16:
Schneider further discloses wherein the providing of data relating to the analysis of the environment for augmented reality display purposes from the another electronic device to the portable electronic device comprises:
determining whether one or both of the portable electronic device and the another electronic device should perform an analysis of the environment for augmented reality display purposes (Section III-B, Lines 3-7; The only task of the client device is to grab live data from the integrated camera and IMU, send it to the edger server and then to display the incoming video data.  For faster devices it would also be possible only to offload the tracking process and to do the rendering on the client device itself);
allocating the processing relating to the analysis of the environment for augmented reality display purposes to one or both of the another electronic device and the portable electronic device on the basis of the determination (Section III-C, Lines 1-3; The image processing server is responsible for all operations that are computationally too demanding for the client device at the user side); and
the another electronic device and/or the portable electronic device then performing their so-allocated processing relating to the analysis of the environment and then sending the resulting analysis data from that processing to the other device (Section III-C, Lines 1-5; Section III-C, Lines 1-3; The image processing server is responsible for all operations that are computationally too demanding for the client device at the user side, manly the camera pose tracking and possibly the rendering of augmentations).

Claims 6 and 17:
Schneider further discloses wherein the processing circuit is configured to:
determine how to allocate the processing between the devices based on one or more of:
the devices’ locations in the environment;
the devices’ fields of view in the environment;
the capabilities of the devices for analyzing the environment and generating data in relation thereto;
the devices’ processing capabilities (Section III-B, Lines 3-7; The only task of the client device is to grab live data from the integrated camera and IMU, send it to the edger server and then to display the incoming video data.  For faster devices it would also be possible only to offload the tracking process and to do the rendering on the client device itself) (Section III-C, Lines 1-3; The image processing server is responsible for all operations that are computationally too demanding for the client device at the user side);
the devices’ sensor capabilities;
the devices’ remaining battery level;
whether the devices are mains powered;
the analysis to be performed; and
a measure of the trustworthiness of any analysis performed by the devices.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7-11 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (“Augmented Reality based on Edge Computing using the example of Remote Live Support”, 2017 IEEE International Conference on Industrial Technology (ICIT), Published in 2017, https://www.dfki.de/fileadmin/user_upload/import/8932_Augmented_Reality_based_on_Edge_Computing.pdf, hereinafter “Schneider”) in view of Daniels et al. (U.S. Patent Application Publication No. 2017/0243403, hereinafter “Daniels”).

Claims 7 and 18:
Schneider discloses the method as recited in claim 1 and the device as recited in claim 13. 

Schneider does not appear to disclose wherein the data relating to the analysis of the environment is provided between the devices as a peer-to-peer operation between the respective devices directly.

Daniels discloses wherein the data relating to the analysis of the environment is provided between the devices as a peer-to-peer operation between the respective devices directly (§ 0082, Lines 1-4; Although Figs. 3A-3D illustrates the use of a cloud server for relaying all of the AR event information, a central server, a mesh network, and/or a peer-to-peer network can serve the same functionality). 

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Schneider’s Edge Computing architecture to be peer-to-peer, as taught by Daniels, in order to reap the benefits of distributed computing. 

Claims 8 and 19:
Schneider discloses the method as recited in claim 1 and the device as recited in claim 13. 

Schneider does not appear to disclose wherein the processing circuit is configured to send data relating to the analysis of the environment to a central distributing electronic device, which central device then distributes that data to electronic devices in the environment.

Daniels discloses wherein the processing circuit is configured to send data relating to the analysis of the environment to a central distributing electronic device, which central device then distributes that data to electronic devices in the environment (§ 0082, Lines 1-4; Figs. 3A-3D illustrate the use of a cloud server for relaying all of the AR event information, a central server, a mesh network, and/or a peer-to-peer network can serve the same functionality). 

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Schneider’s Edge Computing architecture to employ a central server, as taught by Daniels, in order to reap the benefits of centralized computing. 

Claims 9 and 20:
Schneider discloses the method as recited in claim 1 and the device as recited in claim 13. 

Schneider does not appear to disclose wherein the portable electronic device is configured to control its use of data received from another electronic device based on one or more of:
a trustworthiness measure of the device from which the data is received; and 
the age of the data that is received from the device.

Daniels discloses wherein the portable electronic device is configured to control its use of data received from another electronic device based on one or more of:
a trustworthiness measure of the device from which the data is received (§ 0159, Lines 1-6; There is a minimal allowed uncertainty.  Filters can exist to catch erroneous data-generating behavior, such as computational intelligence classifiers and smoothing functions); and 
the age of the data that is received from the device.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Schneider’s system to allow for uncertainty of data from devices, as taught by Daniels, in order to mitigate the damage from erroneous data, such as data generated from malfunctioning sensors, software bugs, and user hacking (Daniels, § 0159, Lines 1-3). 

Claims 10 and 21:
Schneider discloses the method as recited in claim 1 and the device as recited in claim 13. 

Schneider does not appear to disclose wherein the processing circuit is further configured to check data received from another electronic device, to determine whether the another device’s analysis is trustworthy.

Daniels discloses wherein the processing circuit is further configured to check data received from another electronic device, to determine whether the another device’s analysis is trustworthy (§ 0159, Lines 1-6; There is a minimal allowed uncertainty.  Filters can exist to catch erroneous data-generating behavior, such as computational intelligence classifiers and smoothing functions).

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Schneider’s system to allow for uncertainty of data from devices, as taught by Daniels, in order to mitigate the damage from erroneous data, such as data generated from malfunctioning sensors, software bugs, and user hacking (Daniels, § 0159, Lines 1-3). 

Claim 11:
Schneider discloses the method as recited in claim 1. 

Schneider does not appear to disclose wherein there are three or more electronic devices configured to analyze the environment for augmented reality display purposes that are present in the environment, and the method comprises:
distributing the processing relating to the analysis of the environment for augmented reality display purposes between the three or more devices, with the devices then sharing the resulting data relating to the analysis of the environment for the purposes of providing an augmented reality display to their respective users.

Daniels discloses wherein there are three or more electronic devices configured to analyze the environment for augmented reality display purposes that are present in the environment, and the method comprises:
distributing the processing relating to the analysis of the environment for augmented reality display purposes between the three or more devices, with the devices then sharing the resulting data relating to the analysis of the environment for the purposes of providing an augmented reality display to their respective users (§ 0082, Lines 1-4; Figs. 3A-3D illustrate the use of a cloud server for relaying all of the AR event information, a central server, a mesh network, and/or a peer-to-peer network can serve the same functionality) (§ 0082, Lines 9-11; A peer-to-peer network is a distributed network of applications that partitions the work load of data communications among the peer device nodes). 

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Schneider’s Edge Computing architecture to be peer-to-peer, as taught by Daniels, in order to reap the benefits of distributed computing. 

Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (“Augmented Reality based on Edge Computing using the example of Remote Live Support”, 2017 IEEE International Conference on Industrial Technology (ICIT), Published in 2017, https://www.dfki.de/fileadmin/user_upload/import/8932_Augmented_Reality_based_on_Edge_Computing.pdf, hereinafter “Schneider”).

Claim 12:
Schneider discloses a method of operating a system for providing augmented reality display to users in an environment, the system comprising: 
a plurality of electronic devices configured to analyze an environment for augmented reality display purposes, including a portable electronic device, configured to provide an augmented reality display to a user in an environment (Section III-A, Lines 1-6; The proposed AR Edge Computing architecture consists of two main actors:  the client, who wants to get some augmented reality information superimposed on his perception of the physical world, and the edge server, which has the task to bring the AR experience to the user);
the method comprising:
determining whether two or more of the electronic devices configured to analyze an environment for augmented reality display purposes are near to each other (Section I, Lines 23-27; Real-time offloading of AR computations to a high-performance server using Edge Computing in a wireless network.  Edge Computing is an upcoming technology which brings computational resources and service closer to the end-user); and 
when it is determined that two or more of the electronic devices configured to analyze the environment for augmented reality display purposes are near to each other: 
determining whether to share data relating to the analysis of the environment for augmented reality display purposes between two or more of the two or more electronic devices configured to analyze an environment for augmented reality display purposes (Section III-A, Lines 19-21; The operator’s mobile AR device camera grabs frames at a configured frame rate and sends them together with some IMU data to the edge server); and 
when it is determined to share data relating to the analysis of the environment for augmented reality display purposes between two or more of the two or more electronic devices configured to analyze an environment for augmented reality display purposes, sharing data relating to the analysis of the environment for augmented reality display purposes between two or more of the two or more electronic devices configured to analyze an environment for augmented reality display purposes (Section III-C, Lines 52-54; The rendered image is then transmitted back to the end user); and 
one or more of the two or more electronic devices configured to analyze the environment for augmented reality display purposes using data relating to the analysis of the environment for augmented reality display purposes they have received when providing an augmented reality display to a user (Section III-C, Lines 52-54; The rendered image is then transmitted back to the end user to be overlaid on the live view). 

Schneider does not appear to explicitly disclose a plurality of portable electronic devices, each configured to provide an augmented reality display to a user in an environment. 

However, Schneider discloses wearable AR devices are applied to various markets such as firefighting, police, engineering, logistics, medicine, education, and more, all of which suggest support for a plurality of wearable devices (Section II-C, Lines 4-6). 

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Schneider’s architecture to support a plurality of wearable AR devices in order to increase his AR Edge Computing architecture’s usefulness. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent Application Publication No. 2015/0188984 (Mullins) – A system and method for offloading augmented reality processing is described.  A server generates offloaded processed data which is streamed to a viewing device. 
U.S. Patent Application Publication No. 2019/0197339 (Han et al.) – Concepts and techniques for adaptive cloud offloading of mobile augmented reality are provided.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553. The examiner can normally be reached Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T TRAN/Primary Examiner, Art Unit 2452